Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.

Response to Amendment

	Applicant’s amendments filed 05/03/2022 have been received and filed.  They have been found sufficient to overcome the existing rejections under U.S.C. 112(b).

Response to Arguments
Applicant’s arguments with respect to the rejections of claims 1-6 in light of the new amendments have been fully considered and are persuasive.  Therefore, the previous rejections under U.S.C. 102  and U.S.C. 103 have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of further consideration.  Applicant’s argument that the new claim 1 cannot be found obvious in light of Caldwell is found unpersuasive.  In general, the amendment’s results are carried out by Caldwell even if not intentionally, and the step has an obvious and reasonable purpose in being done.  Please refer to the rejection below.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 is rejected under 35 U.S.C. 103 as being unpatentable over Caldwell.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caldwell et al (US Pub 2021/0046924 A1), hereafter known as Caldwell.

For Claim 1, Caldwell teaches A vehicle control system in which an automated driving of a vehicle is performed, the vehicle control system comprising: ([0013-0014])
5 a processor and a memory device that stores a program executable by the processor, ([0079])
wherein when the program is executed by the processor, the processor is configured to: 
generate at least one primary candidate of a target trajectory for the automated driving; ([0153] generates at least one candidate. [0158] explains more can be generated in this way.  Step 902, [0163], Fig. 9. Also shows the actions can be generated beforehand for another process.)
execute primary evaluation in which travel safety level of a travel subsequent to the at 10least one primary candidate is used as an evaluation index, and select, as a strong candidate, the at least one primary candidate having highest travel safety level from the at least one primary candidate; ( Steps 906, 908, Fig. 9.  [0165-0170].  A safety cost is considered, and they are compared to a threshold.  This will select the candidates having the highest travel safety levels from the candidates.)
if only one strong candidate is selected, determine the selected strong candidate as a finalist candidate of the target trajectory; and ([0160-0161])
if two or more strong candidates are selected, execute a secondary evaluation for the selected strong candidates based on additional evaluation index to determine the finalist candidate.  ([0158-0160].  Another evaluation is performed in which costs, including terms such as safety, comfort, or progress is made to determine the finalist candidate.)
Caldwell does not teach to determine whether there are two or more strong candidates and 
Upon determination that there are not two or more strong candidates, determine the selected strong candidate as a finalist candidate of the target trajectory; and 
Upon determination that there are two or more strong candidates, execute a secondary evaluation for the selected strong candidates based on additional evaluation index to determine the finalist candidate.  
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date to determine whether there are two or more strong candidates and 
Upon determination that there are not two or more strong candidates, determine the selected strong candidate as a finalist candidate of the target trajectory; and 
Upon determination that there are two or more strong candidates, execute a secondary evaluation for the selected strong candidates based on additional evaluation index to determine the finalist candidate.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date because it is a known and effective method while doing rounds of evaluations for options that remove options from consideration to end the analysis when only one option is left for consideration.  As long as the most important criteria are the first rounds of consideration, which is often the case, the future rounds should simply serve the purpose of finding which acceptable option is ideal.  Additionally, Caldwell’s device essentially creates the same outcome. For Table 9, if only one option is acceptable safety wise, then only one route will go on for further consideration, making it the chosen route by default.  If there are more than one, then more are considered.  It would be obvious to determine how many strong candidates there are and decide whether to do additional cost analysis among them because if there is only one strong candidate left, no analysis is necessary and it could save computation time and energy.

For Claim 4, Caldwell teaches The vehicle control system according to claim 1, 
a first processor and (Fig. 7, [0125-0127])
a second processor, (Fig. 7, [0125-0127])
wherein when the first program is executed by the first processor, the first processor is configure to: 
generate the at least one primary candidate; and (0125-0127] Fig. 7, Prediction component 732)
transmit the at least one primary candidate to the second processor, ([0125-0127], the trajectory is received  by the second processor, which means it must be sent)
25wherein when the second program is executed by the second processor, the second processor is configured to: 
execute the primary evaluation based on the at least one primary candidate and select the at least one strong candidate; ([0125-0127] Steps 906, 908, Fig. 9.  [0165-0170].  A safety cost is considered, and they are compared to a threshold.  This will select the candidates having the highest travel safety levels from the candidates.)
if only one strong candidate is selected, determine the selected strong candidate 30as a finalist candidate of the target trajectory; and ((0125-0127], [0160-0161])
if two or more strong candidates are selected, execute the secondary evaluation 33for the selected strong candidates based on the additional evaluation index to determine the finalist candidate.  ((0125-0127], [0158-0160].  Another evaluation is performed in which costs, including terms such as safety, comfort, or progress is made to determine the finalist candidate.)
Caldwell does not teach that  a first memory device that stores a first program executable by the first processor, and 
a second memory 20device that stores a second program executable by the second processor
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date that a first memory device that stores a first program executable by the first processor, and 
a second memory 20device that stores a second program executable by the second processor
It would be obvious because it is a common occurrence to provide different processors or devices with separate memories and programs on those memories.  By providing both devices with their own memories and programs, the devices do not need to risk attempting to access the same memory at the same time and slowing down the overall process.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell in light of Cormack et al (US Pub 2020/0010077 A1), hereafter known as Cormack.

For Claim 2, Caldwell teaches The vehicle control system according to claim 1, 
20wherein when the program is executed by the processor, the processor is further configured to: 
prior to execute the secondary evaluation, judge whether or not the travel safety levels of the selected strong candidates are larger than a threshold, ( Steps 906, 908, Fig. 9.  [0165-0170].  A safety cost is considered, and they are compared to a threshold.  This will select the candidates having the highest travel safety levels from the candidates.)
25wherein the processor is further configured to: 
if it is determined that the travel safety levels of the selected candidates are larger than the threshold, set, as the additional evaluation index, at least one of driving efficiency, a deviation level from a limiting speed, and a degree of change from current vehicle state; and 30 (Fig. 9, Section 908, [0168], [0068]. The candidate routes are compared to a safety cost, and if it is above a threshold, it can go to another evaluation which includes progress cost, which compares the speed of the trajectory to the nominal velocity profile, which can be based upon a speed limit associated with the environment.)
Caldwell does not teach that the threshold judgement occurs to strong candidates,
that it occurs  if two or more strong candidates are selected and
32if it is determined that the travel safety levels of the selected strong candidates are less than or equal to the threshold, set a vehicle safety level at an impact as the additional evaluation index.  
Cormack, however, does teach 32if it is determined that the travel safety levels of the selected strong candidates are less than or equal to the threshold, set a vehicle safety level at an impact as the additional evaluation index.  ([0061-0062], Fig. 8.  If it is determined that the possible paths are below a safety threshold (that a collision is unavoidable) then the safety of the collision is a metric by which the trajectories are judged.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Caldwell’s trajectory evaluation method with Cormack’s use of considering vehicle safety during an impact when the travel routes are found to be sufficiently unsafe because when collisions are inevitable and all options are safe, using a metric such as “which trajectory is less likely to cause any accident” can become less important than metrics such as “how dangerous are potential collisions.”  If there is an option that results in a collision 100% of the time, but it is a fairly safe for everyone involved, that may be the optimal trajectory if the alternatives are more dangerous.
However, it would obvious to one of ordinary skill in the art prior to the effective filing date in light of Caldwell that the threshold judgment occurs to strong candidates,
that it occurs  if two or more strong candidates are selected and
It would be obvious because Caldwell is comparing the trajectories to a threshold already, moving the acceptable trajectories on for more evaluation and removing the others from consideration.  By incorporating the element of running the analysis on strong options instead of all options could save computational time.  Caldwell does the safety threshold as a first step in the process, which means that by holding onto the step until a few candidates remain would allow Caldwell to perform the comparison fewer times, which could save on computation time.  Additionally, another comparison to a safety threshold would be useful if there are two or more candidates, as a plethora of options could suggest that fewer need to be selected, and would allow the process to remove the un-safest of the remaining options.

For Claim 5, modified Caldwell teaches The vehicle control system according to claim 4, 
5wherein when the second program is executed by the second processor, the second processor is further configured to: (Fig. 7, [0125-0127])
prior to execute the secondary evaluation, judge whether or not the travel safety levels of the selected strong candidates are larger than a threshold, ( Steps 906, 908, Fig. 9.  [0165-0170].  A safety cost is considered, and they are compared to a threshold.  This will select the candidates having the highest travel safety levels from the candidates.)
10wherein the second processor is further configured to: (Fig. 7, [0125-0127])
if it is determined that the travel safety levels of the selected candidates are larger than the threshold, set, as the additional evaluation index, at least one of driving efficiency, a deviation level from a limiting speed, and a degree of change from current vehicle state; and (Fig. 9, Section 908, [0168], [0068]. The candidate routes are compared to a safety cost, and if it is above a threshold, it can go to another evaluation which includes progress cost, which compares the speed of the trajectory to the nominal velocity profile, which can be based upon a speed limit associated with the environment.)
Caldwell does not teach that the threshold judgement occurs to strong candidates,
that it occurs  if two or more strong candidates are selected and
32if it is determined that the travel safety levels of the selected strong candidates are less than or equal to the threshold, set a vehicle safety level at an impact as the additional evaluation index.  
Cormack, however, does teach 32if it is determined that the travel safety levels of the selected strong candidates are less than or equal to the threshold, set a vehicle safety level at an impact as the additional evaluation index.  ([0061-0062], Fig. 8.  If it is determined that the possible paths are below a safety threshold (that a collision is unavoidable) then the safety of the collision is a metric by which the trajectories are judged.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Caldwell’s trajectory evaluation method with Cormack’s use of considering vehicle safety during an impact when the travel routes are found to be sufficiently unsafe because when collisions are inevitable and all options are safe, using a metric such as “which trajectory is less likely to cause any accident” can become less important than metrics such as “how dangerous are potential collisions.”  If there is an option that results in a collision 100% of the time, but it is a fairly safe for everyone involved, that may be the optimal trajectory if the alternatives are more dangerous.
However, it would obvious to one of ordinary skill in the art prior to the effective filing date in light of Caldwell that the threshold judgment occurs to strong candidates,
that it occurs  if two or more strong candidates are selected and
It would be obvious because Caldwell is comparing the trajectories to a threshold already, moving the acceptable trajectories on for more evaluation and removing the others from consideration.  By incorporating the element of running the analysis on strong options instead of all options could save computational time.  Caldwell does the safety threshold as a first step in the process, which means that by holding onto the step until a few candidates remain would allow Caldwell to perform the comparison fewer times, which could save on computation time.  Additionally, another comparison to a safety threshold would be useful if there are two or more candidates, as a plethora of options could suggest that fewer need to be selected, and would allow the process to remove the least safest of the remaining options.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell in light of King et al (US Pub 2020/0189573 A1), hereafter known as King.

5	 For Claim 3, Caldwell teaches The vehicle control system according to claim 1, 
Caldwell does not teach wherein when the program is executed by the processor, the processor is further configured to: 
judge whether or not the travel safety level of the finalist candidate is higher than the threshold; and 
10if it is determined that the travel safety level of the finalist candidate is less than or equal to the threshold, modify the finalist candidate such that the travel safety level of the finalist candidate larger than the threshold.  
King, however, does teach wherein when the program is executed by the processor, the processor is further configured to: 
judge whether or not the travel safety level of the finalist candidate is higher than the threshold; and (Fig. 5, [0111-0127].  As explained in [0113], this can be performed on a trajectory currently being used to steer a vehicle, or possible alternatives.  If the trajectory, is less than or equal to a threshold (two possible thresholds are provided at 512 and 516, then the trajectory can be modified at 520 and re-examined.)
10if it is determined that the travel safety level of the finalist candidate is less than or equal to the threshold, modify the finalist candidate such that the travel safety level of the finalist candidate larger than the threshold (Fig. 5, [0111-0127].  As explained in [0113], this can be performed on a trajectory currently being used to steer a vehicle, or possible alternatives.  If the trajectory, is less than or equal to a threshold (two possible thresholds are provided at 512 and 516, then the trajectory can be modified at 520 and re-examined.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Caldwell’s vehicle trajectory analysis method with King’s use of comparing the current or final trajectory with a threshold and modifying that trajectory if it is deemed below a safety threshold because if after the analysis the final candidate trajectory is still not safe enough, it is a good place to start further analysis to find a safe plan (as it was the safest of those analyzed) and some modifications would be necessary to make the trajectory acceptably safe.

For Claim 6, modified Caldwell teaches The vehicle control system according to claim 4, 
And a second program is executed by a second processor (Fig. 7, [0125-0127])
20Caldwell does not teach wherein when the second program is executed by the second processor, the second processor is further configured to: 
judge whether or not the travel safety level of the finalist candidate is higher than the threshold; and 
if it is determined that the travel safety level of the finalist candidate is less than or equal 25to the threshold, modify the finalist candidate such that the travel safety level of the finalist candidate larger than the threshold.
King, however, does teach wherein when the second program is executed by the second processor, the second processor is further configured to: 
judge whether or not the travel safety level of the finalist candidate is higher than the threshold; and (Fig. 5, [0111-0127].  As explained in [0113], this can be performed on a trajectory currently being used to steer a vehicle, or possible alternatives.  If the trajectory, is less than or equal to a threshold (two possible thresholds are provided at 512 and 516, then the trajectory can be modified at 520 and re-examined.)
if it is determined that the travel safety level of the finalist candidate is less than or equal 25to the threshold, modify the finalist candidate such that the travel safety level of the finalist candidate larger than the threshold. (Fig. 5, [0111-0127].  As explained in [0113], this can be performed on a trajectory currently being used to steer a vehicle, or possible alternatives.  If the trajectory, is less than or equal to a threshold (two possible thresholds are provided at 512 and 516, then the trajectory can be modified at 520 and re-examined.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Caldwell’s vehicle trajectory analysis method and use of splitting up tasks between processors with King’s use of comparing the current or final trajectory with a threshold and modifying that trajectory if it is deemed below a safety threshold because if after the analysis the final candidate trajectory is still not safe enough, it is a good place to start further analysis to find a safe plan (as it was the safest of those analyzed) and some modifications would be necessary to make the trajectory acceptably safe.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Poledna et al (US Pub 2021/0001881 A1), Beller et al (US Pub 2021/0053561 A1), and Van Heukelom (US Pub 2020/0174481 A1) relate to predicting collisions and safety for vehicle trajectories.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382. The examiner can normally be reached Mon - Fri 7:30-4:30.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664